NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                    :
ROBERT A. BURKE,                    :
                                    :     Civil No. 17-7870(RMB-KMW)
                   Plaintiff,       :
                                    :
              v.                    :            OPINION
                                    :
JEFF SESSIONS, et al.,              :
                                    :
                   Defendants.      :
                                    :

BUMB, District Judge

      Plaintiff, Robert A. Burke, a prisoner incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey, filed

this civil rights complaint on October 4, 2017. (Compl., ECF No.

1.) This matter is before the Court sua sponte pursuant to Local

Rule 10.1(a) because Plaintiff’s legal mail was returned to the

Court as undeliverable on March 18, 2019 and Plaintiff has not

informed the Court of his forwarding address.

I. BACKGROUND

      After    initiating    this   action,   Plaintiff    filed   a   Second

Amended Complaint on March 26, 2018. (Second Am. Compl., ECF No.

9.) By Opinion and Order dated December 14, 2018, the Court

screened the Second Amended Complaint pursuant to 28 U.S.C. § 1915A

and   (1)   permitted    Plaintiff’s    Eighth   Amendment   conditions   of

confinement claim to proceed against Warden David Ortiz and John
Doe #1 and directed the Clerk to issue a summons to Plaintiff, who

is not proceeding in forma pauperis; (2) dismissed Plaintiff’s

Eighth   Amendment    conditions   of   confinement   claim   against

Defendants Sessions, Inch, Carvajal and Santana without prejudice;

and (3) dismissed the remainder of the claims with prejudice.

(Opinion and Order, ECF Nos. 10, 11.)

      On January 18, 2019, the Court administratively terminated

this action pursuant to Standing Order 18-4, during the federal

government shutdown. (Order, ECF No. 13.) On February 6, 2019, the

Court directed the Clerk to reopen this case upon expiration of

Standing Order 18-4. (Order, ECF No. 14.) On March 6, 2019,

Plaintiff filed a Third Amended Complaint, which remains to be

screened pursuant to 28 U.S.C. § 1915A. (Third Am. Compl., ECF No.

15.) Then, on March 18, 2019, legal mail sent to Plaintiff at FCI

Fort Dix was returned to the Court with notice that Plaintiff is

no longer at FCI Fort Dix. (ECF No. 16.) Upon review of the docket,

Plaintiff has not filed a return of service of the summons on

Warden David Ortiz.

II.   DISCUSSION

      Local Civil Rule 10.1(a) provides, in relevant part:

           unrepresented parties must advise the Court of
           any change in their . . . address within seven
           days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.


                                   2
     Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

     If Plaintiff seeks reopens this action, he shall show good

cause, pursuant to Federal Rule of Civil Procedure 4(m), for

failure to serve the summons and Second Amended Complaint on Warden

David Ortiz within 90 days of the date the Second Amended Complaint

was filed, December 14, 2018.

III. CONCLUSION

     The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1    An appropriate order follows.



Date: July 18, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  3
